DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  Applicant recites “… the plurality of axial air openings is nonuniformly distributed…”.  It is believed to be a typo graphical error and meant to read as “are”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fang et al. (CN 109861438)
Regarding claim 16, Fang et al. discloses:

a circumferential support (10,20) having an external rim (60) to support a plurality of electrical windings (70), wherein the circumferential support comprises: 
an air entrance (arrows indicating airflow by numeral 10, Fig 2); 
an air distribution channel (space between walls 10,20) and a plurality of axial air openings (101); 
the air entrance providing a passage between the air distribution channel and an outside of the stator structure (10,20); 
the air distribution channel extending through a portion of the circumferential support (10,20) to circumferentially distribute an air flow from the air entrance (Fig 2); 
a plurality of axial air openings (101) providing a passage between the air distribution channel and an outer side of the external rim (60) to guide the air flow from the air distribution channel to the outer side of the external rim, 
the plurality of axial air openings (101) comprises an aperture (101); and 
wherein the apertures (101) are nonuniformly distributed along the circumferential support (10,20). 

Regarding claim 17/16, Fang et al. discloses wherein the circumferential support (10,20) comprises a plurality of air entrances (Fig 2). 

Regarding claim 20/19, Fang et al. discloses wherein the plurality of axial air openings (101) is substantially uniformly distributed along the circumferential support. 


    PNG
    media_image1.png
    602
    773
    media_image1.png
    Greyscale


Regarding claim 28/27, Fang et al. discloses wherein the electrical machine comprises: an electrical machine air inlet in fluid communication with the air entrance 

Regarding claim 29/27, Fang et al. discloses, wherein the rotor (30) surrounds the stator (60). 

Regarding claim 30/27, Fang et al. discloses, wherein the electrical machine is a wind turbine generator (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 109861438) in view of Kruger-Gotzmann et al. (US 7057305).
Regarding claim 18/17, Fang et al. do not disclose wherein the air entrances are nonuniformly distributed along the circumferential support. 
Kruger-Gotzmann et al. Discloses a device wherein the air entrances (4,6, Figs 1-2) are nonuniformly distributed along the circumferential support, for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the air entrances are nonuniformly distributed along the circumferential support, as Kruger-Gotzmann et al. discloses.
The motivation to do so is that it would permit one to provide cooling (abstract of Kruger-Gotzmann et al.).

Regarding claim 21/16, Fang et al. do not disclose wherein the plurality of axial air openings is nonuniformly distributed along the circumferential support. 
Kruger-Gotzmann et al. discloses a device wherein the plurality of axial air openings (6) is nonuniformly distributed along the circumferential support, for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the plurality of axial air openings is nonuniformly distributed along the circumferential support, as Kruger-Gotzmann et al. discloses.
The motivation to do so is that it would permit one to provide cooling (abstract of Kruger-Gotzmann et al.).


Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Fang et al. (CN 109861438) in view of Bagepalli (US 8047774).
	Regarding claim 19/16, Fang et al. do not disclose wherein the aperture of at least two of the axial air openings have a different size. 
	Bagepalli teach an apparatus wherein the aperture of at least two of the axial air openings have a different size (see annotated Fig 2 below), for the purpose to provide cooling.

    PNG
    media_image2.png
    510
    630
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the aperture of at least two of the axial air openings have a different size, as Bagepalli teaches.
The motivation to do so is that it would permit one to provide cooling (abstract of Bagepalli).



Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 109861438) in view of Matsuo et al. (US 2010/0164228).
Regarding claim 22/16, Fang et al. do not disclose wherein one or more of the axial air openings comprise a blocking system to adjust the aperture of the axial air opening. 
Matsuo discloses a device wherein one or more of the axial air openings comprise a blocking system (62, Fig 5, paras 88-95) to adjust the aperture of the axial air opening, for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein one or more of the axial air openings comprise a blocking system to adjust the aperture of the axial air opening, as Matsuo et al. discloses.
The motivation to do so is that it would permit one to provide cooling (abstract of Matsuo et al.).

Regarding claim 23/22, Fang et al. do not disclose wherein the blocking system comprises a blocking element slidably or rotatably connected to the circumferential support. 
Matsuo discloses a device wherein the blocking system comprises a blocking element slidably or rotatably connected to the circumferential support (62, Fig 5, paras 88-95) to adjust the aperture of the axial air opening, for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the blocking 
The motivation to do so is that it would permit one to provide cooling (abstract of Matsuo et al.).

Regarding claim 24/16, Fang et al. do not disclose wherein the plurality of axial air openings is configured to control an air flow rate passing through the plurality of axial air openings. 
Matsuo discloses a device wherein the plurality of axial air openings is configured to control an air flow rate passing through the plurality of axial air openings (62, Fig 5, paras 88-95) to adjust the aperture of the axial air opening, for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the plurality of axial air openings is configured to control an air flow rate passing through the plurality of axial air openings, as Matsuo et al. discloses.
The motivation to do so is that it would permit one to provide cooling (abstract of Matsuo et al.).

Claims 25,26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 109861438) in view of Li et al. (US 9273670).
Regarding claim 25/16, Fang et al. the stator structure extends from a first side to a second side (Figs 1-2). Fang et al. do not disclose wherein the air entrance is 
Li et al. discloses an apparatus wherein the air entrance is arranged at the first side (by numeral 40, Fig 8) and the plurality of axial air openings is arranged at the second side (by 28,29, Fig 8), for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the air entrance is arranged at the first side and the plurality of axial air openings is arranged at the second side, as Li et al. discloses.
The motivation to do so is that it would permit one to provide cooling (C2 ll 24-53 of Li et al.).

Regarding claim 26/25, Fang et al. do not disclose wherein the circumferential support comprises a first lateral wall arranged at the first side and a second lateral wall arranged on the second side, and wherein the plurality of axial air openings is arranged on the second lateral wall. 
Li et al. discloses an apparatus wherein the circumferential support comprises a first lateral wall arranged at the first side (by 21, Fig 8) and a second lateral wall arranged on the second side (by 28,29), and wherein the plurality of axial air openings is arranged on the second lateral wall (arrows indicating fluid flow in Fig 8), for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the 
The motivation to do so is that it would permit one to provide cooling (C2 ll 24-53 of Li et al.).

Regarding claim 28/27, Fang et al. do not disclose wherein the circumferential support comprises a first lateral wall arranged at the first side and a second lateral wall arranged on the second side, and wherein the plurality of axial air openings is arranged on the second lateral wall. 
Li et al. discloses an apparatus wherein the circumferential support comprises a first lateral wall arranged at the first side (by 21, Fig 8) and a second lateral wall arranged on the second side (by 28,29), and wherein the plurality of axial air openings is arranged on the second lateral wall (arrows indicating fluid flow in Fig 8), for the purpose to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fang et al. wherein the circumferential support comprises a first lateral wall arranged at the first side and a second lateral wall arranged on the second side, and wherein the plurality of axial air openings is arranged on the second lateral wall, as Li et al. discloses.
The motivation to do so is that it would permit one to provide cooling (C2 ll 24-53 of Li et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834